DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. JP2019-017033, filed on 02/01/2019 and in parent Application No. JP2020-002514, filed on 01/10/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamm et al. (US 2013/0264214 A1).
Considering claims 1, 4, 6 and 7, Hamm discloses a copper or copper alloy electroplating bath comprising two or more electrolytes (potassium nitrate and sulfuric acid) ([0030] and [0058]), wherein the electrolytes include at least one selected from nitric acid and a nitrate (potassium nitrate) [0058].

Considering claims 2 and 3, with respect to the limitations reciting to be applied to formation of pillars to be formed on a system in package, etc., the limitations do not limit the electroplating bath, but are merely an intended use. A recitation of the intended use of the claimed invention must result in a structural and or compositional difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure or composition is capable of performing the intended use, then it meets the claim. In the instant case the electroplating bath of Hamm is used in semiconductors and it meet all the limitations as claimed therefore it can be used for the same purpose. 

Considering claim 5, Hamm discloses a content of the electrolytes is in the range from 0.01 to 500 g/L [0041], for example 60 g/L [0058], which is within the claimed range of from 1g/L to 500g/L 

Considering claim 8, Hamm discloses the chloride is sodium chloride [0032].

Considering claim 9, Hamm discloses the carbonate is sodium carbonate [0025].

Considering claim 10, Hamm discloses the phosphate is phosphate buffer (sodium hydrogen phosphate, disodium hydrogen phosphate) [0025].

Claim(s) 1, 7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binstead et al. (US 2007/0012576 A1).
Considering claims 1, 7 and 11, Beinstead discloses a copper or copper alloy electroplating bath comprising two or more electrolytes (nitric acid and copper acetate) ([0016] and [0018]).

Considering claim 12, Beinstead discloses the electrolyte comprises sodium or potassium ions [0022], therefore, the electrolytic bath of Binstead will inherently contain sodium or potassium perchlorate present as a product of equilibrium of dissociation reactions in the bath.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al., as applied to claim 6 above, and further in view of Binstead et al. (US 2007/0012576 A1).
Considering claims 11 and 12, Hamm does not disclose acetate or perchlorate.
However, Binstead teaches typical sources of copper ions are any copper compounds that are soluble in the electroplating bath as copper sulfate, copper acetate and copper perchlorate [0016]. 
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute copper sulfate of Hamm with equivalent copper acetate or copper perchlorate with reasonable expectation of success. Furthermore, the electrolytic bath of Hamm as modified by Binstead contains potassium nitrate therefore there will inherently be potassium perchlorate present as a product of equilibrium of dissociation reactions in the bath. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WOJCIECH HASKE/Examiner, Art Unit 1794